DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Applicant’s reply filed on 08/11/2022, has been considered. Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons:



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24, 29, 32 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD).
	
Regarding claim 24, Chang discloses a deposition system (Fig 1a) comprising: 
a first source of barrier film material ( Fig 1a, element 120, as first source, Para [ 0023]) configured to direct a barrier film material in a first direction  ( Fig 1a, element 120, as first source, Para [ 0023]); and a substrate support (Fig 1a, pedestal 3, Para [ 0023], construed as support substrate); wherein the first source of barrier film material ( 120) and the substrate support (3) are positionable to form a relative angle 0 between the first direction ( Para [ 0023])  and a substrate ( substrate 21, Para [ 0023]) supported by the substrate support  (Fig 1a, pedestal 3, Para [ 0023], construed as support substrate),  and wherein 0°< Ɵ< 85° (Para [ 0009, 0021-0024]). 
But Chang does not disclose explicitly a second source of barrier film material configured to direct a barrier film material in a second direction.  
In a similar field of endeavor, BRAILLARD discloses a second source of barrier film material configured to direct a barrier film material in a second direction (Fig 1-2, Para [ 0041-0048]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang in light of BRAILLARD teaching “a second source of barrier film material configured to direct a barrier film material in a second direction (Fig 1-2, Para [ 0041-0048])” for further advantages of such as low thermal conductivity, good lifetime, good resistance to erosion, and high yield and deposition rates, and secondly presenting a cost of implementation.
 
Regarding claim 29, Chang and BRAILLARD discloses the system of claim 24, Chang further discloses wherein the barrier film material comprises a material type selected from the group consisting of: an oxide, a nitride, a ceramic, and an organic-inorganic hybrid (Para [ 0023]).  

Regarding claim 32, Chang and BRAILLARD discloses the system of claim 24, Chang further discloses wherein 30°< Ɵ < 60° (Para [ 0021-0024]).

Regarding claim 35, Chang and BRAILLARD discloses the system of claim 24, BRAILLARD further discloses wherein the second source of barrier film material is the same as the first source of barrier film material ( Para [ 0044-0049]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang in light of BRAILLARD teaching “wherein the second source of barrier film material is the same as the first source of barrier film material ( Para [ 0044-0049])” for further advantages of such as low thermal conductivity, good lifetime, good resistance to erosion, and high yield and deposition rates, and secondly presenting a cost of implementation.
 

Regarding claim 49, Chang and BRAILLARD discloses the system of claim 24, BRAILLARD further discloses wherein first source of barrier film material and the second source of barrier film material have at least one selected from the group consisting of: the same material, and different material (Para [ 0044-0049]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang in light of BRAILLARD teaching “wherein first source of barrier film material and the second source of barrier film material have at least one selected from the group consisting of: the same material, and different material (Para [ 0049])” for further advantages of such as low thermal conductivity, good lifetime, good resistance to erosion, and high yield and deposition rates, and secondly presenting a cost of implementation.
 

Regarding claim 50, Chang and BRAILLARD discloses the system of claim 49, BRAILLARD further discloses wherein the first source of barrier film material and the second source of barrier film material are configured to direct material during at least one selected from the group consisting of: the same time, or alternating times ( Fig 1-2, Para [ 0044-0049]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang in light of BRAILLARD teaching “wherein the first source of barrier film material and the second source of barrier film material are configured to direct material during at least one selected from the group consisting of: the same time, or alternating times ( Fig 1-2, Para [ 0044-0049])” for further advantages of such as low thermal conductivity, good lifetime, good resistance to erosion, and high yield and deposition rates, and secondly presenting a cost of implementation.
However, Claim 50 contain(s) process limitations “wherein the first source of barrier film material and the second source of barrier film material are configured to direct material during at least one selected from the group consisting of: the same time, or alternating times” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically wherein the first source of barrier film material and the second source of barrier film material are configured to direct material during at least one selected from the group consisting of: the same time, or alternating times does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.


Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD) as applied claims above and further in view of TAKAHASHI et al (US 2009/0087586 A1; hereafter TAKAHASHI).

Regarding claim 25, Chang and BRAILLARD discloses the system of claim 24, But Chang and BRAILLARD does not disclose explicitly wherein the first source comprises an electric field generator configured to generate an electric field having a field direction in the first direction.  
In a similar field of endeavor, Chang discloses wherein the first source comprises an electric field generator configured to generate an electric field having a field direction in the first direction (Para [ 0061-0063]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang and BRAILLARD in light of TAKAHASHI teaching “wherein the first source comprises an electric field generator configured to generate an electric field having a field direction in the first direction (Para [ 0061-0063])” for further advantages of such as high quality film can be achieved efficiently with a low temperature deposition process.
 
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD) as applied claims above and further in view of De Vries (US 2011/0014424 A1; hereafter De Vries).

Regarding claim 27, Chang and BRAILLARD discloses the system of claim 24, But Chang and BRAILLARD does not disclose explicitly wherein the first source of barrier film material is configured to direct a barrier film material in the first direction using a plasma deposition process.  
In a similar field of endeavor, Chang discloses wherein the first source comprises an electric field generator configured to generate an electric field having a field direction in the first direction (Para [ 0061-0063]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang and BRAILLARD in light of TAKAHASHI teaching “wherein the first source comprises an electric field generator configured to generate an electric field having a field direction in the first direction (Para [ 0061-0063])” for further advantages of such as high quality film can be achieved efficiently with a low temperature deposition process.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD) as applied claims above and further in view of Carcia et al (US 2006/0275926 A1).

Regarding claim 28, Chang and BRAILLARD discloses the system of claim 24, But Chang and BRAILLARD does not disclose explicitly wherein the first source of barrier film material is configured to direct a barrier film material in the first direction using an atomic layer deposition process.  
In a similar field of endeavor, Carcia discloses wherein the first source of barrier film material is configured to direct a barrier film material in the first direction using an atomic layer deposition process (Para [ 0042]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang and BRAILLARD in light of Carcia teaching “wherein the first source of barrier film material is configured to direct a barrier film material in the first direction using an atomic layer deposition process (Para [ 0042])” for further advantages of such as provide growing conformal layer on the substrate using atomic layer deposition process and also provide great aspect ratio can be covered uniformly.

              Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD) as applied claims above and further in view of Wagner et al (US 2008/0237181 A1; hereafter Wagner).

Regarding claim 30, Chang and BRAILLARD discloses the system of claim 24, But Chang and BRAILLARD does not disclose explicitly wherein the barrier film material has a water vapor transmission rate of not more than 10-2 g/day/m2. 
In a similar field of endeavor, Wagner discloses wherein the barrier film material has a water vapor transmission rate of not more than 10-2 g/day/m2 (Para [ 0049]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang and BRAILLARD in light of Wagner teaching “wherein the barrier film material has a water vapor transmission rate of not more than 10-2 g/day/m2 (Para [ 0049])” for further advantages of such as provide great aspect ratio can be enhance uniformly.
 
Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD) as applied claims above and further in view of Wang (US 2007/0200135 A1; hereafter Wang).

Regarding claim 40, Chang and BRAILLARD discloses the system of claim 24, But Chang and BRAILLARD does not disclose explicitly wherein the substrate comprises a substantially planar first portion and a substantially non-planar second portion.  
In a similar field of endeavor, Wang discloses wherein the substrate comprises a substantially planar first portion and a substantially non-planar second portion (Fig 1, Para [ 0039], substrate 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang and BRAILLARD in light of Wang teaching “wherein the substrate comprises a substantially planar first portion and a substantially non-planar second portion (Fig 1, Para [ 0039], substrate 1)” for further advantages of such as provide deposition film in different direction.

Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2008/0032063 A1; hereafter Chang) in view of BRAILLARD et al (US 2010/0252539 A1; hereafter BRAILLARD) as applied claims above and further in view of Kim et al (US 2012/0100647 A1; hereafter Kim).

Regarding claim 45, Chang and BRAILLARD discloses the system of claim 24, But Chang and BRAILLARD does not disclose explicitly further comprising an OLED deposited over the substrate.  
In a similar field of endeavor, Kim discloses further comprising an OLED deposited over the substrate (Fig 7, Para [ 0068], OLED 319 over substrate 301).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify Chang and BRAILLARD in light of Kim teaching “further comprising an OLED deposited over the substrate (Fig 7, Para [ 0068], OLED 319 over substrate 301)” for further advantages of such as provide OLED display device.


Allowable Subject Matter

Claim 33-34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 46-47 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein each source of barrier film material is positionable to form a relative angle Ɵn, specific to the source, between the direction and a substrate supported by the substrate support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898